DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 10 December 2020, 21 January 2022, and 15 April 2022 have been considered by the examiner.

Drawings
The drawings filed on 10 December 2020 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gardner et al. (US PGPub 2014/0232791 A1), hereinafter Gardner.
With regard to Claim 1,  Gardner discloses a fluidic die (Fig 6; die 344; ¶0032) comprising: an array of field effect transistors (Figs. 2, 5; transistor 64; ¶0018); connecting members interconnecting at least some of the field effect transistors of the array of field effect transistors (Fig. 5; ¶0020-0022), the field effect transistors of the array arranged into respective sets of field effect transistors (Fig. 5; ¶0020-0022); 
a first fluid actuator (54) connected to a first respective set of field effect transistors (64) having a first number of field effect transistors (¶0033-35; Fig. 6); and 
a second fluid actuator connected to a second respective set of field effect transistors comprising a second number of field effect transistors that is different than the first number of field effect transistors (¶0033-35; Fig. 6; HSS/LSS transistors different numbers).

With regard to Claim 5, Gardner further discloses wherein the first respective set of field effect transistors corresponds to a single field effect transistor (Fig. 6; ¶0035, single HSS transistor 54 shared amongst multiple nozzles 22 and actuators 54).

With regard to Claim 6, Gardner further discloses wherein the second respective set of field effect transistors corresponds to at least three interconnected field effect transistors (Fig. 6; FETs 380; ¶0034).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gardner, in view of Clark  (US PGPub 2019/0329566 A1).
With regard to Claim 3, Gardner does not explicitly disclose a first fluid chamber in which the first fluid actuator is disposed, the first fluid chamber having a first chamber volume; and a second fluid chamber in which the second fluid actuator is disposed, the second fluid chamber having a second chamber volume that is different than the first chamber volume.
The secondary reference of Clark discloses a first fluid chamber in which the first fluid actuator is disposed, the first fluid chamber having a first chamber volume; and a second fluid chamber in which the second fluid actuator is disposed, the second fluid chamber having a second chamber volume that is different than the first chamber volume (Claim 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the different size fluid ejection chambers of Clark, with the fluidic die of Gardner, in order to dispense drops of different sizes, as taught by Clark (Abstract).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner, in view of McClelland et al. (US PGPub 2020/0122458 A1), hereinafter McClelland.
With regard to Claim 9, Gardner discloses a fluidic die (Fig 6; die 344; ¶0032) comprising: 
an array of field effect transistors (Figs. 2, 5; transistor 64; ¶0018); 
a plurality of connecting members, the plurality of connecting members including respective connecting members interconnecting at least some field effect transistors of the array of field effect transistors (Fig. 5; ¶0020-0022); and 
a plurality of fluid actuators (54; Fig. 6), the plurality of fluid actuators including a first type of fluid actuator (54) and a second type of fluid actuator, each fluid actuator of the first type connected to a respective first set of field effect transistors including at least one field effect transistor, and each fluid actuator of the second type is connected to a respective second set of field effect transistors including at least one more field effect transistor than the respective first sets of field effect transistors (¶0033-35; Fig. 6; HSS/LSS transistors different numbers).
Gardner does not explicitly disclose a second type of fluid actuator.
The secondary reference of McClelland discloses a first and second type of fluid actuators (Claims 1-2; ¶0013; 0017, 0019).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second type of actuator of McClelland, with the fluidic die of Gardner, in order to displace fluid of different drop weights or other different operational characteristics, as taught by McClelland (¶0023).

With regard to Claim 10, Gardner further discloses wherein the array of field effect transistors is a first array of field effect transistors (Figs. 2, 5; transistors 64; ¶0018), the fluidic die further comprising: a second array of field effect transistors (Figs. 2, 5; transistors 64; ¶0018), wherein the plurality of connecting members includes respective connecting members interconnecting sets of field effect transistors of the second array of field effect transistors (Fig. 5; ¶0020-0022); each respective third set of field effect transistors includes a number of field effect transistors that is different than a number of field effect transistors of the respective first sets of field effect transistors (¶0033-35; Fig. 6; HSS/LSS transistors different numbers).
Gardner does not explicitly disclose wherein the plurality of fluid actuators includes a third type of fluid actuator, each respective fluid actuator of the third type is connected to a respective third set of field effect transistors of the second array of field effect transistors.
The secondary reference of McClelland discloses wherein the array of field effect transistors is a first array of field effect transistors (Fig. 1; ¶0024; 0040), the fluidic die further comprising: a second array of field effect transistors (Fig. 1; ¶0024; 0040), wherein the plurality of connecting members includes respective connecting members interconnecting sets of field effect transistors of the second array of field effect transistors (Figs. 3-4; ¶0035-0036; ¶0040-0044); and wherein the plurality of fluid actuators includes a third type of fluid actuator (¶0027), each respective fluid actuator of the third type is connected to a respective third set of field effect transistors of the second array of field effect transistors (Figs. 3-4; ¶0035-0036; ¶0040-0044).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for Claim 2 is that applicants claimed invention includes a fluidic die wherein the first fluid actuator corresponds to a first fluid actuator size, and the second fluid actuator corresponds to a second fluid actuator size that is different than the first fluid actuator size.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for Claim 4 is that applicants claimed invention includes a fluidic die having a microfluidic channel in which the first fluid actuator is disposed and a fluid chamber in which the second fluid actuator is disposed, the fluid chamber fluidically coupled to the microfluidic channel, wherein the second number of field effect transistors is greater than the first number of field effect transistors.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for Claim 7 is that applicants claimed invention includes a fluidic die having a first nozzle having a first nozzle orifice size; a second nozzle having a second nozzle orifice size that is greater than the first nozzle orifice size; a first fluid chamber in which the first fluid actuator is disposed, the first fluid chamber fluidically coupled to the first nozzle, the first fluid chamber having a first chamber volume, wherein the first respective set of field effect transistors corresponds to a single field effect transistor; and a second fluid chamber in which the second fluid actuator is disposed, the second fluid chamber fluidically coupled to the second nozzle, the second fluid chamber having a second chamber volume that is greater than the first chamber volume, wherein the second respective set of field effect transistors includes at least three field effect transistors.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for Claim 8 is that applicants claimed invention includes a fluidic die having a fluid inlet passage; a fluid outlet passage; a microfluidic channel in which the first fluid actuator is disposed, the microfluidic channel fluidically coupled to the fluid supply passage at a first end, and the microfluidic channel fluidically coupled to the fluid collection passage at a second end; a nozzle; and a fluid chamber in which the second fluid actuator is disposed, the fluid chamber fluidically coupled to the nozzle and the microfluidic channel.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 11 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for Claim 11 is that applicants claimed invention includes a process for a fluidic die forming fluid actuators on a substrate that includes a plurality of field effect transistors and disconnected connecting members; connecting some connecting members to thereby interconnect at least some field effect transistors and to connect respective sets of field effect transistors having different numbers of field effect transistors to the fluid actuators.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claims 12-15 are allowable because they depend from Claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853